DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites:
“3. The fan coil according to claim 2, wherein the purification unit has a space for housing the filter cartridge holder, the filter cartridge holder which is folded occupies a portion of the space when the filter cartridge is in the idle state, and the air passes through the non-occupied other portion of the space.” Emphasis added. 

The term “the filter cartridge holder which is folded” lacks antecedent basis because a folded filter cartridge holder is not recited in claims 1 and 2. 
For the purpose of examination, claim 3 is interpreted as:
“3. The fan coil according to claim 2, wherein the purification unit has a space for housing the filter cartridge holder, the filter cartridge holder  folds and 

Claim 10 recites:
“10. An air purification system, comprising:
the fan coil according to claim 1, wherein the purification unit is located inside the housing between the coil unit and the air inlet, the air purification system further comprising:
a human-machine interaction interface; and
a controller in communication with the human-machine interaction interface, wherein the controller operates the filter cartridge holder to move via the conveyer or the actuator.” Emphasis added. 

The term “the actuator” lacks antecedent basis because is not recited in claim 1. 
For the purpose of examination, claim 10 is interpreted as:
“10. An air purification system, comprising:
the fan coil according to claim 1, wherein the purification unit is located inside the housing between the coil unit and the air inlet, the air purification system further comprising:
a human-machine interaction interface; and
a controller in communication with the human-machine interaction interface, wherein the controller operates the filter cartridge holder to move via the conveyer or [[the]] an actuator.”

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 7–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al., CN 103851697 A (“Dong”)1.
Claims 2–6 and 10 are rejected under 35 U.S.C. 103 as being obvious over Dong in view of Akita et al., JP 11 276835 A (“Akita”)2. 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Dong in view of Liu et al., CN 206545979 U (“Liu”)3. 
Claim 1 describes a fan coil. The fan coil comprises a housing. The housing is provided with an air inlet, a fan inside the housing which air enters via the air inlet and a coil unit. The fan coil also comprises a purification unit located near the air inlet for filtering air. The purification unit comprises a filter cartridge holder that detachably fixes a filter cartridge. The purification unit comprises a conveyer that is attached to the filter cartridge holder and moves the filter cartridge to a place accessible to personnel. 
Dong discloses a fan coil (i.e., air-conditioner as shown in Fig 1). Dong Fig. 1, p. 1. The fan coil comprises a housing (i.e., air conditioning body 1). Id. The housing 1 is provided with an air inlet (i.e., bottom opneing place of air inlet duct), a fan (i.e., see annotated Fig. 1) inside the housing 1 which air enters via the air inlet and a coil unit (i.e., see annoated Fig. 1). Id. at Fig. 1. The fan coil also comprises a purification unit (i.e., high efficiency particle air filter 31 and panel 3) located near the air inlet 31 for filtering air. Id. at Fig.1, p. 2. The purification unit 31 and 3 comprises a filter cartridge holder (i.e., panel 3) that detachably fixes a filter cartridge (i.e., high efficiency particle air filter 31). Id. at Fig. 1, ps. 1–2. The purification unit 31, 3 comprises a conveyer (i.e., lowering or hoisting gear comprising motors 4, capstan winch 5 and strand cable 6) that is attached to the filter cartridge holder 3 and moves the filter cartridge 31 to a place accessible to personnel (as shown in Fig. 1). Id. at Fig. 1, p. 3. 

    PNG
    media_image1.png
    537
    600
    media_image1.png
    Greyscale

Claim 2 describes the fan coil according to claim 1. The purification unit further comprises an actuator which drives the filter cartridge fixed to the filter cartridge holder to change between an idle state and a working state. In the idle state, the filter cartridge is oriented to follow an air path so that air bypasses the filter cartridge. In the working state, the filter cartridge is oriented to cross the air path so that air passes through the filter cartridge.
Dong does not disclsoe an actuator as recited in claim 2. 
In the analogous art of indoor unit of air conditioners, Akita discloses a purification unit (i.e., as shown in Fig. 17). Akita Fig. 17, [0003]. The purification unit comprises an actuator (i.e.,belts 155, rollers 156a and 156b and motor 157) which drives a filter cartridge 153 fixed to a Id. at Fig. 17, [0003]–[0004]. In the idle state, the filter cartridge 153 is oriented to follow an air path so that air bypasses the filter cartrige (i.e., as the filter 153 is open). Id. at Fig. 17B. In the working state, the filter cartridge 153 is oriented to cross the air path so that air passes through the filter cartridge (i.e., as the filter 153 is closed). Id. at Fig. 17A.  Akita also disclsoes its invention has the benefits of improving the air flow, preventing the air volume from bieng reduced unnecessarily and reducing the air conditiononig process. Id. at Fig. 17, [0004].  It would have been obvious use the purification unit of Akita in Dong for the benefits disclosed above. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Claim 3 describes the fan coil according to claim 2. The purification unit has a space for housing the filter cartridge holder. The filter cartridge holder folds and occupies a portion of the space when the filter cartridge is in the idle state, and the air passes through the non-occupied other portion of the space.
As discussed in claim 2, it would have been obvious to replace Dong’ purfication unit with Akita’s purification unit. Therefore, modified Dong discloses that the purification unit (i.e, Akita’s purification unit) has a space (see annoated Fig. 17 below) for housing the filter cartridge holder 154a and 154b. Akita Fig. 1, [0003]. Modified Dong also discloses tha the filter cartridge holder 154a and 154b folds and occupies a portion of the space when the filter cartridge is in the idle state (i.e., as shown in Fig. 17B), and the air passes through the non-occupied other portion of the space (i.e., as shown in Fig. 17B). Id. at Fig. 17, [0003] and [0004]. 

    PNG
    media_image2.png
    452
    562
    media_image2.png
    Greyscale

Claim 4 describes the fan coil according to claim 2, wherein the filter cartridge holder comprises a plurality of frames connected in series, and the plurality of frames are folded at junctions thereof such that the filter cartridge fixed to each of the frames is in the idle state.
Dong as modified disclsoes a plurality of vertically long individual filters 153 connected in series. Akita Fig. 1, [0003]. Akita also discloses that each of those vertically long individual filters 153 comprises a frame (i.e., filter frame 5)  with movable frame pieces 6 (i.e., the “junctions”). Id. at Fig. 10, [0038]. Additionally, Akita discloses that the junctions 6 are mutually connected. Id. Akita also diclsoes that in the idle state (i.e., as shown in Fig. 17B, when the filter 153 is open) the plurality of frames 5 of filters 153 are folded at juctions 6 in the idle state (i.e., movable frame pieces 6 are slide upward together). Id.
Claim 5 describes the fan coil according to claim 4. The filter cartridge holder comprises a stationary end that is connected to one of the frames and a movable end that is connected to another one of the frames. The actuator drives the movable end to move toward the stationary end, the filter cartridge changes toward the idle state. The actuator drives the movable end to move away from the stationary end, the filter cartridge changes toward the working state.
Modified Dong disclsoes that the filter cartridge holder comprises a staionary end (i.e., the end proximate 154b) that is connected to one of the frames 5  (i.e., the right most filter frame 5) and a movable end (i.e., the end proximate 154a) that is connected to another one of the frames 5 (i.e., the left most filter frame 5). Akita Fig. 17, [0003]. The actuator 155, 156a, 156b and 157 drives the movable end proximating 154a to move away forn the stationary end proximating 154b, the filter cartrige 153 changes toward the working state (i.e., as shown in Fig. 17A). Id.
Claim 6 describes the fan coil according to claim 5, wherein the purification unit further comprises a guider extending in a horizontal direction, and the actuator comprises a drive belt and a driven block driven by the drive belt to move along the guider.
Modified Dong discloses that the actuator 155, 156a, 156b and 157 comprises a drive belt 155 and a driven block 158b driven by the drive belt to move between open and closed position. Dong Fig. 17. 
While modified Dong does not explicitly disclose a guider extending in a horizontal direciton in the specific embodiemtn shown in Fig. 17, modified Dong disclsoses an alternative embodiment, wehre the purification unit comprises a guider (i.e., rail-shaped hook poritiosn 5a), where a hook-shaped hook poirtions 9a (i.e., driven block) moves along the guider 5a. It would have been obbious to use the guider 5a and the driven block 9a together with the drive belt 155 
Claim 7 describes the fan coil according to claim 1, wherein the conveyer is configured to be extendable through the air inlet so that the filter cartridge holder moves from an interior of the housing to an exterior of the housing.
Dong discloses that the conveyer 4, 5 and 6 is confired to be extendable through the air inlet 32 so that the filter cartrige holder 3 moves from an interior of the housing 2 to an exteior of the housing (i.e., as shown in Fig. 1). Dong Fig. 1, p. 1. 
Claim 8 describes the fan coil according to claim 1, wherein the air inlet is configured to be open downward, and the conveyer comprises a rope connected to the filter cartridge holder, and a roller for winding and unwinding the rope.
Dong disclsoes that the air inlet is open downward as shown in annoated Fig. 1 presented in claim 1. Dong Fig. 1, p. 3. Dong also disclsoes that the conveyor 4, 5, 6  comprises a rope (i.e., strand cable 6) connected to the fitler cartridge holder 3 and a roller (capstan winch 5) for winding and unwinding the rope 6. Id. 
Claim 9 describes the fan coil according to claim 1, wherein the conveyer comprises a scissor mechanism connected to the filter cartridge holder, and the scissor mechanism controls the filter cartridge holder to move up and down.
Dong does not disclose that the conveyer 4, 5, 6 comprises a scissor methanism. 
In the analogous art of  ceiling air purifying devices, Liu disclsoes a scissor mechanism (i.e., mouting bracket 2 in two scissor type telescopic structure arranged in parallel) controls the 
Claim 10 describes an air purification system. The air purification system comprises the fan coil according to claim 1. The purification unit is located inside the housing between the coil unit and the air inlet. The air purification system further comprises a human-machine interaction interface. The air purification system comprises  a controller in communication with the human-machine interaction interface. The controller operates the filter cartridge holder to move via the conveyer or an actuator.
Dong discloses an air purification system (i.e., hidden air conditioner). Dong Fig. 1, p. 1. The air purification sytem comprises the fan coil of claim 1 as discussed above. Dong Fig. 1. The purification unit 31 is located inside the housing between the coil unit and the air inlet as shown in annoated Fig. 1 presented in the discussion of claim 1. It is noted here that the annoated figure shows a state when the filter cartridge holder is located exterior of the housing. In the operational condition, the filter holder would move up and the filter holder would be located interior of the housing, and the purification unit 31 would be located between the coil unit and the air inlet. Dong annoated Fig. 1, p. 1. Dong also discloses that the air purification system comprises a controller (i.e., control means 12) in communication with thehuman-machine interaction interface (i.e., the interface where the user adjust the area of the filter for complicated and fine air-conditioning control). Dong Fig. 1, [0042]. The controller 12 operates the filter cartridge holder to move via the conveyer 4, 5, 6. Dong Fig. 1, p. 2. 
Dong does not disclose that the controller operates the filter cartridge holder to move via an actuator. 
However, as discussed in claim 2, it would have been obvious to use the purification unit of Akita in Dong. Additionally, Akita discloses the use a controller 11 to control the motor 157 of an actuator 155, 156a and 156b. Akita Fig. 7,  [0037]. It would have been for Dong’s controller 12 to control the filter cartridge holder movement, which includes the movement dominated by the conveyer and the movenment dominated by the acuator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Qianping He/Examiner, Art Unit 1776         

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Dong reference is listed as the no. 1 foreign reference in the IDS dated Dec. 21, 2020. A copy of Dong’s original document and machine translation are provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.
        2 The Akita reference is the no. 6 foreign reference in the IDS dated Dec. 21, 2020. A copy of Akita’s original document and machine translation are provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.
        3 The Liu reference is the no. 3 foreign reference in the IDS dated Dec. 21, 2020. A copy of Liu’s original document and machine translation are provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text